Case 1:20-cv-04762 Document 1-1 Filed 06/22/20 Page 1 of 13




         EXHIBIT A
           Case 1:20-cv-04762 Document 1-1 Filed 06/22/20 Page 2 of 13

                                                                     Service of Process
                                                                     Transmittal
                                                                     06/09/2020
                                                                     CT Log Number 537768535
TO:      RODNEY ABNEY
         GreenbergFarrow
         1430 W PEACHTREE ST NW STE 200
         ATLANTA, GA 30309-2932

RE:      Process Served in New York

FOR:     GREENBERG FARROW ARCHITECTURE INCORPORATED (Domestic State: GA)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                646 11th Owner LLC, Pltf. vs. Greenberg Farrow Architecture Incorporated, Dft.
DOCUMENT(S) SERVED:             -
COURT/AGENCY:                   None Specified
                                Case # 6519982020
ON WHOM PROCESS WAS SERVED:     National Registered Agents, Inc., New York, NY
DATE AND HOUR OF SERVICE:       By Process Server on 06/09/2020 at 13:07
JURISDICTION SERVED :           New York
APPEARANCE OR ANSWER DUE:       None Specified
ATTORNEY(S) / SENDER(S):        None Specified
ACTION ITEMS:                   SOP Papers with Transmittal, via UPS Next Day Air , 1ZX212780113539915

                                Image SOP

                                Email Notification, RODNEY ABNEY rabney@greenbergfarrow.com

SIGNED:                         National Registered Agents, Inc.
ADDRESS:                        208 LaSalle Ave
                                Suite 814
                                Chicago, IL 60604
For Questions:                  866-539-8692
                                CorporationTeam@wolterskluwer.com




                                                                     Page 1 of 1 / AK
                                                                     Information displayed on this transmittal is for CT
                                                                     Corporation's record keeping purposes only and is provided to
                                                                     the recipient for quick reference. This information does not
                                                                     constitute a legal opinion as to the nature of action, the
                                                                     amount of damages, the answer date, or any information
                                                                     contained in the documents themselves. Recipient is
                                                                     responsible for interpreting said documents and for taking
                                                                     appropriate action. Signatures on certified mail receipts
                                                                     confirm receipt of package only, not contents.
                Case 1:20-cv-04762 Document 1-1 Filed 06/22/20 Page 3 of 13

                                                                  01 Wolters Kluwer

                          PROCESS SERVER DELIVERY DETAILS




Date:                       Tue, Jun 9, 2020

Server Name:                 NY-NYC DROPOFFPROCESSSERVER

Location:                    NYC, NY-NYC




Entity Served                GREENBERG FARROW ARCHITECTURE INCORPORATED

Agent Name

Case Number                  6519982020

Jurisdiction                 NY-NYC
                CaseCOUNTY
fF I LED: NEW VORK   1:20-cv-04762
                              CLERKDocument 1-1 Filed
                                     05/26/2020       06/22/20
                                                    04;42   PMl Page 4 ofINDEX
                                                                          13                           NO. 651998/2020
NYSCEF. DOC. >NO. .1                                                                    RECEIVED NYSCEF: 06/04/2020




           SUPREME COURT OF THE STATE OF NEW YORK
           COUNTY OF NEW YORK
                                                                  X
           646 11th Owner LLC,
                                                                        Index No:
                                         Plaintiff,

                          v.                                            SUMMONS

           Greenberg Farrow Architecture, Inc.,

                                         Defendant.
                                                                  X

           TO THE ABOVE-NAMED DEFENDANT:

                                                           iNr
           430 WEST PEACHTREE STREET, N.W., SUITE 200
           ATLANTA, GEORGIA 30309
           C/O
           NATIONAL REGISTERED AGENTS, INC.
           28 LIBERTY ST.
           NEW YORK, NEW YORK, 10005

                   YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve

           a copy of your answer, or, if the complaint is not served with this summons, to serve a notice of

           appearance, on the Plaintiffs attorney within 20 days after the service of this summons,

           exclusive of the day of service (or within 30 days after the service is complete if this summons is

           not personally delivered to you within the State of New York); and in case of your failure to

           appear or answer, judgment will be taken against you by default for the relief demanded in the

           complaint.

                   The basis of venue is that a substantial part of the events or omissions giving rise to the

           claims occurred in New York County.




                                                         1 of 8
              CaseCOUNTY
IFILED: NEW YORK   1:20-cv-04762
                            CLERKDocument 1-1 Filed
                                   05/26/2020       06/22/20
                                                  04:42   PM) Page 5 ofINDEX
                                                                        13                NO. 651998/2020
NYSCEF DOC.-NO. 1                                                            RECEIVED NYSCEF: 06/04/2020




          Dated: Newark, New Jersey
                 May 26, 2020
                                                              K&L GATES LLP

                                                              s/ Loly G. Tor______
                                                              Loly G. Tor, Esq.
                                                              loly.tor@klgates.com
                                                              Patrick J. Perrone, Esq.
                                                              patrick.perrone@klgates.com
                                                              One Newark Center, 10th Floor
                                                              Newark, NJ 07102
                                                              P: 973-848-4000
                                                              F: 973-848-4001
                                                              Attorneys for Plaintiff
                                                              646 11th Owner LLC


          TO:   Via Secretary of State and Personal Service
                Greenberg Farrow Architecture Inc.
                National Registered Agents, Inc.
                28 Liberty St.
                New York, NY 10005




                                                    -2-
          306016421 vl

                                                  2 of 8
              CaseCOUNTY
IFILED: NEW YORK   1:20-cv-04762
                            CLERKDocument 1-1 Filed
                                   05/26/2020       06/22/20
                                                  04:42   PM| Page 6 ofINDEX
                                                                        13 NO. 651998/2020
NYSCEF DOC.-NO. 1                                                                    RECEIVED NYSCEF: 06/04/2020




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK
                                                                X
          646 11th Owner LLC,
                                                                      Index No:
                                        Plaintiff,

                         v.                                           COMPLAINT

          Greenberg Farrow Architecture, Inc.,

                                        Defendant.
                                                                X


                   Plaintiff 646 11th Owner LLC (“646”), by its attorneys, K&L Gates LLP, hereby files

          this Complaint against Greenberg Farrow Architecture, Inc. (“GreenbergFarrow”) and alleges:

                                                     The Parties

                   1.     646 is a Delaware limited liability company and the owner of real property

          located on Block 1076, Tax Lot 1 in Manhattan, New York, which is located on 11th Avenue

          between 47th and 48th Streets (the “Property”).

                   2.    Upon information and belief, GreenbergFarrow is a corporation organized and

          existing under the laws of the State of Georgia with its principal place of business located at

          1430 West Peachtree Street, N.W., Suite 200, Atlanta, Georgia 30309.

                   3.     GreenbergFarrow markets itself as “a fully integrated architecture, engineering,

          planning, landscape architecture, and development services firm offering a comprehensive range

          of services to the development, residential, and retail communities.”

                   4.     At all relevant times, GreenbergFarrow has maintained a New York architectural

          license, a New York mechanical and electrical engineering license, and a New York civil

          engineering license.




          304465411 v1


                                                       3 of 8
              CaseCOUNTY
IFILED; NEW YORK   1:20-cv-04762
                            CLERKDocument 1-1 Filed
                                   05/26/2020       06/22/20
                                                 04:42    PMl Page 7 ofINDEX
                                                                        13 NO. 651998/2020
NYSCEF DOC.-NO. 1                                                                   RECEIVED NYSCEF: 06/04/2020




                                            Facts Common to All Counts

                   5.    The Property was and is being developed as a multi-story, mixed-use building

          containing commercial and residential units (the “646 11th Avenue Development”).

                   6.    GreenbergFarrow represented that it had the competence, skill, knowledge,

          ability, and expertise to properly perform and provide architectural, engineering, construction

          administration, and coordination services in connection with the 646 11th Avenue Development.

                   7.    GreenbergFarrow entered into a contract (the “Contract”) pursuant to which it

          agreed to, among other things, provide architecture, engineering, construction administration,

          and coordination services in connection with the 646 11th Avenue Development.

                   8.    Among other things, GreenbergFarrow specifically agreed to provide architecture

          and engineering basic services, coordinate outside consultants, produce schematic design

          drawings, develop necessary documents and verify adherence to applicable codes and guidelines,

          prepare construction documents, obtain a Certificate of Appropriateness, assist with bidding,

          respond to contractor and construction manager requests for information, prepare condominium

          plans, prepare affordable housing documentation, and prepare lending documents.

                   9.    In performing its work under the Contract, GreenbergFarrow agreed to exercise

          the care and skill ordinarily used by members of GreenbergFarrow’s profession practicing under

          similar circumstances at the same time and in the same locality.

                   10.   GreenbergFarrow also was responsible for the technical accuracy of its services

          and documents resulting therefrom.

                   11.   GreenbergFarrow also was obligated to exercise professional care to comply with

          all applicable laws, regulations, and standards.

                   12.   GreenbergFarrow failed to satisfy these and other obligations required under the



                                                             -2-
          304465411 vl

                                                        4 of 8
              CaseCOUNTY
IFILED; NEW YORK   1:20-cv-04762
                            CLERKDocument 1-1 Filed
                                   05/26/2020             PMl Page 8 ofINDEX
                                                    06/22/20
                                                 04:42                  13                         NO. 651998/2020
NYSCEF DOC. 'NO. 1                                                                   RECEIVED NYSCEF: 06/04/2020




          Contract and otherwise required under the law.

                    13.   By way of example, GreenbergFarrow delivered drawings containing errors,

          including but not limited to coordination errors, shop drawing errors, and egress and zoning

          errors.

                    14.   GreenbergFarrow also failed to provide timely responses to a significant number

          of requests for information.

                    15.   GreenbergFarrow also caused delays in the submission and approval of the public

          offering plan for the 646 11th Avenue Development.

                    16.   GreenbergFarrow failed to exercise the care and skill ordinarily used by members

          of GreenbergFarrow’s profession practicing under similar circumstances at the same time and in

          the same locality.

                    17.   On June 21, 2019, due to GreenbergFarrow’s failure to satisfy its contractual

          obligations, the Contract was terminated for cause.

                    18.   GreenbergFarrow’s actions and inactions caused significant delays and caused

          646 to incur damages and additional costs to, among other things, correct GreenbergFarrow’s

          errors and omissions and prevent further delays.

                    19.   Thus, as a direct, actual, and proximate cause of GreenbergFarrow’s failure to

           satisfy its obligations under the Contract and its obligations otherwise under the law, 646

           suffered damages.

                    20.   As of the date of the filing of this Complaint, 646’s damages resulting from

           GreenbergFarrow’s actions and inactions exceed $8,000,000.




                                                           -3 -
           304465411 vl

                                                       5 of 8
              CaseCOUNTY
(FILED; NEW YORK   1:20-cv-04762
                            CLERKDocument 1-1 Filed
                                   05/26/2020             PMj Page 9 ofINDEX
                                                    06/22/20
                                                  04:42                 13                             NO. 651998/2020
NYSCEF DOC. ■ NO. 1                                                                     RECEIVED NYSCEF: 06/04/2020




                                                       COUNT I

                                             BREACH OF CONTRACT

                    21.    646 repeats and alleges the foregoing allegations of the Complaint as though fully

           set forth herein.

                    22.    The Contract was assigned to 646, and 646 satisfied all obligations under the

           Contract.

                    23.    GreenbergFarrow was obligated to comply with the requirements set forth in the

           Contract.

                    24.    For example, pursuant to the Contract and in performing its work under the

           Contract, GreenbergFarrow was obligated to use the care and skill ordinarily used by members

           of GreenbergFarrow’s profession practicing under similar circumstances at the same time and in

           the same locality.

                     25.   GreenbergFarrow was also obligated to deliver accurate architectural drawings,

           maintain a consistent workforce with institutional knowledge, and provide timely responses to

           requests for information, among other things.

                     26.   GreenbergFarrow failed to satisfy these and other contractual obligations set forth

           in the Contract.

                     27.   As a direct, actual, and proximate cause of GreenbergFarrow’s actions and

           inactions, 646 has been damaged in excess of $8 million, and those damages continue to grow.

                     WHEREFORE, 646 demands judgment in its favor and against GreenbergFarrow for

            breach of contract and awarding 646 damages, costs, and any such other relief as this Court

            deems equitable and just.




                                                            -4-
            304465411 vl


                                                           6 of 8
             Case COUNTY
IFILED: NEW YORK  1:20-cv-04762 Document
                            CLERK        1-1 Filed04:42
                                  05/26/2020              PM] Page 10 ofINDEX
                                                   06/22/20               13 NO. 651998/2020
NYSCEF DOC.'NO. 1                                                                     RECEIVED NYSCEF: 06/04/2020




                                                     COUNT II

                              PROFESSIONAL MALPRACTICE AND NEGLIGENCE

                  28.     646 repeats and alleges the foregoing allegations of the Complaint as though fully

          set forth herein.

                  29.     GreenbergFarrow owed 646 a duty of reasonable professional care usually

          exercised by professionals in the community.

                  30.     GreenbergFarrow represented that it had the competence, skill, knowledge,

          ability, and expertise to properly perform and provide architectural, coordination, construction

          administration, and engineering services in connection with the 646 11th Avenue Development.

                  31.     646 relied on the architectural, engineering, and other professional advice that

          GreenbergFarrow provided.

                   32.    GreenbergFarrow negligently failed to exercise reasonable professional care in

          providing its services on the 646 11th Avenue Development.

                   33.    As such, GreenbergFarrow was negligent and deviated from the applicable

          standard of professional care.

                   34.    As a direct, actual, and proximate cause of GreenbergFarrow’s actions and

          inactions, 646 has been damaged in excess of $8 million, and those damages continue to grow.

                   WHEREFORE, 646 demands judgment in its favor and against GreenbergFarrow for

          negligence and professional malpractice and awarding 646 damages, costs, and any such other

          relief as this Court deems equitable and just.




                                                            -5-
          304465411 vl

                                                           7 of 8
              CaseCOUNTY
IFILED; NEW YORK  1:20-cv-04762 Document
                            CLERK        1-1 Filed
                                  05/26/2020       06/22/20
                                                 04:42    PM] Page 11 ofINDEX
                                                                          13 NO. 651998/2020
NYSCEF DOC. -NO.    1                                                                 RECEIVED NYSCEF: 06/04/2020




                                                    JURY DEMAND

                    646 hereby demands a trial by jury on all issues.



          Dated: Newark, New Jersey
                 May 26, 2020
                                                                        K&L GATES LLP

                                                                        s/ Lolv G. Tor______
                                                                        Loly G. Tor, Esq.
                                                                        lolv.tor@klgates.com
                                                                        Patrick J. Perrone, Esq.
                                                                        patrick.perrone@klgates.com
                                                                        One Newark Center, 10th Floor
                                                                        Newark, NJ 07102
                                                                        P: 973-848-4000
                                                                        F: 973-848-4001
                                                                        Attorneys for Plaintiff
                                                                        646 11th Owner LLC


           TO:      Via Secretary of State and Personal Service
                    Greenberg Farrow Architecture Inc.
                    National Registered Agents, Inc.
                    28 Liberty St.
                    New York, NY 10005




                                                            -6-
           304465411 vl


                                                          8 of 8
            Case 1:20-cv-04762 Document 1-1 Filed 06/22/20 Page 12 of 13



SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF New York
                                                   ■x

646 11th Owner LLC,

                           Plaintiff/Petitioner,

            - against -                                       Index No.651 998/2020
Greenberg Farrow Architecture, Inc.

                           Defendant/Respondent.
                                                   ■x
                              NOTICE OF ELECTRONIC FILING
                                     (Mandatory Case)
                                  (Uniform Rule § 202.5-bb)

      You have received this Notice because:

             1) The Plaintiff/Petitioner, whose name is listed above, has filed this case using the
             New York State Courts E-filing system (“NYSCEF”), and

             2) You are a Defendant/Respondent (a party) in this case.

       • If you are represented by an attorney:
         Give this Notice to your attorney. (Attorneys: see “Information for Attorneys” pg. 2).

       • If you are not represented by an attorney:
         You will be served with all documents in paper and you must serve and file your
         documents in paper, unless you choose to participate in e-filing.

         If you choose to participate in e-filing, you must have access to a computer and a
        scanner or other device to convert documents into electronic format, a connection
        to the internet, and an e-mail address to receive service of documents.

        The benefits of participating in e-filing include:

                    • serving and filing your documents electronically

                    • free access to view and print your e-filed documents

                    • limiting your number of trips to the courthouse

                    • paying any court fees on-line (credit card needed)

      To register for e-filing or for more information about how e-filing works:

      • visit: www.nycourts.gov/efile-unrepresented or
      • contact the Clerk’s Office or Help Center at the court where the case was filed. Court
        contact information can be found at www.nycourts.gov


                                            Page 1 of 2                         EFM-1
              Case 1:20-cv-04762 Document 1-1 Filed 06/22/20 Page 13 of 13


         To find legal information to help you represent yourself visit www.nycourthelp.gov

                                                        Information for Attorneys
                                               (E-filing is Mandatory for Attorneys)

         An attorney representing a party who is served with this notice must either:

                1) immediately record his or her representation within the e-filed matter on the
                NYSCEF site www.nycourts.gov/efile ; or

                2) file the Notice of Opt-Out form with the clerk of the court where this action is
                pending and serve on all parties. Exemptions from mandatory e-filing are limited to
                attorneys who certify in good faith that they lack the computer hardware and/or
                scanner and/or internet connection or that they lack (along with all employees subject
                to their direction) the knowledge to operate such eguipment. [Section 202.5-bb(e)]

         For additional information about electronic filing and to create a NYSCEF account, visit the
         NYSCEF website at www.nvcourts.gov/efile or contact the NYSCEF Resource Center
         (phone: 646-386-3033; e-mail: nyscef@nycourts.gov).


Dated:     June 4, 2020


Loly G. Tor
                                                         One Newark Center, 10th FI.
                Name
  K&L Gates LLP                                           Newark, NJ 07102

                Firm Name                                                 Address

                                                            973-848-4026
                                                                           Phone

                                                            loly.tor@klgates.com
                                                                            E-Mail


To:      Greenberg Farrow Architecture, Inc.

         c/o National Registered Agents

         28 Liberty Street

         New York, NY 10005




                                                                                        2/24/20



      Index #                               , Page 2 of 2                            EFM-1
